Citation Nr: 0526396	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-11 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to benefits as a child of a Vietnam veteran born 
with spina bifida.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The appellant is the daughter of a veteran who served on 
active duty from November 1967 to November 1973.  His service 
includes Vietnam service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Denver, Colorado Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  Competent evidence indicates that the appellant's 
tethered cord syndrome is a spina bifida.


CONCLUSION OF LAW

The appellant is entitled to benefits as a child of a Vietnam 
veteran born with spina bifida.  38 U.S.C.A. §§ 1805, 5107(b) 
(West 2002); 38 C.F.R. § 3.814 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant claims that she is entitled to benefits as the 
child of a Vietnam veteran.  She alleges that her spinal 
condition, tethered cord syndrome, is a form of spina bifida.  

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran. 38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina 
bifida" means any form and manifestation of spina bifida 
except spina bifida occulta. 38 U.S.C.A. § 1802; 38 C.F.R. § 
3.814(c)(3).  The Board notes that spina bifida is the only 
birth defect that warrants the award of monetary benefits 
based on the herbicide exposure of the veteran as a father of 
that child.  Jones v. Principi, 16 Vet. App. 219 (2002).

In a precedent opinion, VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.  The Board is bound by 
the precedent opinions of VA's General Counsel. 38 U.S.C.A. § 
7104(c).

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.814(c)(1).

In the instant case, the veteran is shown to have had roughly 
four years and five months of foreign service.  His DD 214 
shows that he received the Vietnam Service Medal with 2 stars 
and Vietnam Campaign Medal with device.  A response from the 
National Personnel Records Center to a November 2001 query 
reflects that the veteran participated in Vietnam on numerous 
occasions between 1969 and 1972.  Thus, there remains no 
question as to whether the veteran served in Vietnam.  The 
question now moves to whether the appellant's spinal 
condition qualifies as spina bifida.  

The appellant submitted medical records in support of her 
claim.  Among these records are records from the 1990's 
showing treatment for spinal problems.  A June 1995 record 
revealed that she was seen with a history of scoliosis and 
complaints of occasional pain.  Following examination, the 
impression was fifteen degree right thoracic, twelve degree 
left lumbar curve with leg length discrepancy and possible 
congenital vertebral anomaly of the thoracic spine.  Given 
the leg length discrepancy and the question of a dimple in 
her lower sacral region and questionable vertebral anomaly, 
plans for an MRI were made.  She was noted to be using a 
nighttime brace.  An August 1995 follow up post MRI suggested 
that she had no evidence of cord tethering, nor syrinx and 
the asymmetry at T4 was thought to be a hemivertebra.  A 
September 1996 record noted that X-rays showed a 12-degree 
lumbar scoliosis and prior MRI was said to show a fairly 
enlarged central canal or small syrinx.  Also noted was an 
incomplete lamina and hemivertebra at T5.  

Private treatment records from March and May 1997 revealed 
that the veteran underwent a surgical procedure for a 
tethered cord and syrinx.  This surgery was said to have 
taken place in November 1996.  Follow up in November 1997 
noted the prior procedure on the syrinx on year earlier.  

In April 1999, she was seen for back and leg pain and the 
physician recommended another MRI to look for signs of 
retethering and increasing syrinx.  A record from May 1999 
noted that a MRI showed her syrinx as decreased, with nothing 
going on in her lower back and her scoliosis was mild.  
Mention was made of her pain in relation to the untethering 
procedure she had undergone.  

A record from February 2000 reflects that the appellant was 
scheduled to undergo another untethering procedure in June 
2000.  A November 2000 record indicating that she had a re-
untethering release and also noted the presence of a cervical 
syrinx.  A July 2001 record described appellant as having 
undergone tethered cord release several times.  A February 
2002 record reflected that she was still having trouble with 
her tethered cord, with neurological symptoms.  A 14-degree 
lumbar curve was also noted.    

An October 2001 medical assessment for employment described 
the appellant's condition, including decreased strength in 
the lower extremities and decreased proprioception as 
secondary to spinal dysraphism.  

A May 2001 spina bifida fact sheet submitted in August 2002, 
that appears to have originated from the Veterans Health 
Administration, addressed the question of when medical 
documentation was needed to show that the medical condition 
being treated was related to spina bifida.  Except for a list 
of certain conditions, documentation was required to ensure 
payment of claims.  Tethered spinal cord was included among 
the long list of conditions presumed related to spina bifida.  

An August 2002 letter from the veteran's physician stated 
that the appellant has been treated repeatedly for tethered 
cord syndrome and that condition should be considered a form 
of spina bifida.  The physician recommended the payment of VA 
benefits based on this diagnosis.

A June 2005 VHA opinion stated that the physician reviewed 
the appellant's records and opined that the veteran has 
tethered cord with spinal dysraphism-Group I as evidenced by 
X-rays showing incomplete lamina at S1.  The physician opined 
that it should be considered a spina bifida.  The physician 
then cited medical articles in support of this opinion.  

Based on the evidence, most specifically the June 2005 VHA 
opinion stating that the appellant's condition should be 
considered spina bifida, the Board finds that the evidence 
supports a grant of entitlement to VA benefits based on spina 
bifida.  There is no contradictory evidence of record to 
refute this opinion.

The Board considered the appellant's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA in this claim would 
not be justified.


ORDER

Entitlement to VA benefits for a child of a Vietnam veteran 
born with spina bifida is granted.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


